PER CURIAM.
Defendant, Jon M. Camacho, takes this appeal to challenge the following rule of procedure regarding voir dire used by the trial court in the case at bar:
“5. If both sides challenge the same juror, each side will be charged with a challenge.”
After counsel for each party in the instant case questioned the prospective jurors, they submitted their written challenges. One of the prospective jurors was *84challenged by both sides and, thus, this challenge was charged to both plaintiff and Camacho, defendant-appellant herein.
Camacho contends that the application of the above rule resulted in the denial of this right to three peremptory challenges as provided in Fla.R.Civ.P. 1.431(d).
After a review of the record, we conclude that Camacho has not properly preserved the alleged error in that he failed to attempt to exercise another peremptory challenge to which he claims he was entitled in accepting the jury and was denied by the trial court.
Affirmed.